DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/21 was filed after the mailing date of the Non-Final Rejection on 9/27/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 1/7/22 has been accepted and entered.  Accordingly, Claims 1-2 and 12-15 have been amended.  
Claims 3-4 are cancelled. 
Claims 1-2 and 5-15 are pending in this application. 
In view of the amendment, the previous objections to claims 1, 12, and 14 are withdrawn.  Further, with the amendment, i.e., “the selection comprising determining a difference between the first COI and the second COI relative to a first predetermined COI threshold, selectively transmit a message comprising the second COI to the third transportation vehicle based on the comparison of the first COI and the second COI, the selection comprising determining a difference between the first COI and the second COI relative to a second predetermined COI threshold” (claims 1, 13) and “wherein the first transportation vehicle transmits the first COI to a third transportation vehicle in response to a difference between the first COI and the second COI being below a first predetermined COI threshold and wherein the first transportation vehicle transmits the second COI to the third transportation vehicle in response to a difference between the first COI and the second COI being below a second predetermined COI threshold” (claims 2, 14, 15), the previous rejections to claims 1-2 and 5-15 under 35 U.S.C. §103 are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The amendment below is a formality in nature that parallels the claim amendment to claim 1 (i.e., adding a comma between “second CQI” and “the selection”), thus the authorization for this examiner’s amendment was not obtained. 
Please amend the claims as below:

13. (Currently Amended) A non-transitory computer readable medium including a computer program comprising instructions which, when the program is executed by a control unit of a transportation vehicle, cause the control unit to carry out a method of a first transportation vehicle for vehicle-to-vehicle (V2V) communication with a second transportation vehicle, the method comprising: 
receiving, within a transmission area of the second transportation vehicle, a first message from a second transportation vehicle comprising first channel quality information (CQI) related to a first position indicated in the message; 
comparing the first CQI with a second CQI related to a second position, wherein the second CQI is determined by the first transportation vehicle; and 
selectively transmitting a second message comprising the first CQI to a third transportation vehicle based on the comparison of the first CQI and the second CQI, the selection comprising  
selectively transmitting a third message comprising the second COI to the third transportation vehicle based on the comparison of the first COI and the second COI, the selection comprising determining a difference between the first COI and the second COI relative to a second predetermined COI threshold, 
wherein the second position is identical to the first position or within a predetermined range about the first position. 

Allowable Subject Matter
Claims 1-2 and 5-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants amendments, i.e., “the selection comprising determining a difference between the first COI and the second COI relative to a first predetermined COI threshold, selectively transmit a message comprising the second COI to the third transportation vehicle based on the comparison of the first COI and the second COI, the selection comprising determining a difference between the first COI and the second COI relative to a second predetermined COI threshold” (claims 1, 13) and “wherein the first transportation vehicle transmits the first COI to a third transportation vehicle in response to a difference between the first COI and the second COI being below a first predetermined COI threshold and wherein the first transportation vehicle transmits the second COI to the third transportation vehicle in response to a difference between the first COI and the second COI being below a second predetermined COI threshold” (claims 2, 14, 15) filed 1/7/22 have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Bai et al. (U.S. Patent Application Publication No. 2016/0316486), which is directed to communication apparatus and method for performing inter-vehicular communication; and teaches that a communication apparatus includes network state estimating unit and that the vehicle information table maintains change state information about each vehicles such as received signal strength of each vehicle; 
Kim et al. (KR101909274B1), which is directed to method of measuring channel load using information that surrounding vehicles provide; and teaches that the vehicle having a largest CL is selected among the user vehicle and the surrounding vehicle; the channel load value and location information of the selected vehicle are transmitted to nearby vehicles; 
Kim et al. (U.S. Patent Application Publication No. 2010/0034114), which is directed to CQI reporting method and apparatus for mobile telecommunication system; and teaches that a CQI controller calculates the difference between CQI(1) for anchor cell and CQI(2) for the supplementary cell; determine whether the difference between CQI(1) and CQI(2) is less than threshold and transmits one of CQI(1) and CQI(2) when the difference is less than the threshold; 
Park et al. (U.S. Patent No. 9.154,284), which is directed to estimating sounding reference signals for secondary radio-frequency channels; and teaches determining absolute value of the difference between the first CQI and second CQI (FIG. 6), where the first CQI is for primary RF channel and the second CQI is for secondary RF channel (FIG. 6); and
Park et al. (U.S. Patent Application Publication No. 2015/0124895), which is directed to wireless communication system for high-speed moving object that moves along fixed route; and teaches that second UE receives the channel information of the first UE related to the specific position from the BS and performs channel estimation at the specific position (par [0125]); the UE compares the channel information estimated thereby with the channel information of the first UE transmitted by the BS and 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “the selection comprising determining a difference between the first COI and the second COI relative to a first predetermined COI threshold, selectively transmit a message comprising the second COI to the third transportation vehicle based on the comparison of the first COI and the second COI, the selection comprising determining a difference between the first COI and the second COI relative to a second predetermined COI threshold” (claims 1, 13) and “wherein the first transportation vehicle transmits the first COI to a third transportation vehicle in response to a difference between the first COI and the second COI being below a first predetermined COI threshold and wherein the first transportation vehicle transmits the second COI to the third transportation vehicle in response to a difference between the first COI and the second COI being below a second predetermined COI threshold” (claims 2, 14, 15)  in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414